Exhibit 10

 

FORM OF AMENDED AND RESTATED

DEFERRED ISSUANCE STOCK AGREEMENT

 

This Amended and Restated Deferred Issuance Stock Agreement is entered into this
                       day of                             , 2008 between
                                       (the “Employee”) and Level 3
Communications, Inc., a Delaware corporation (the “Company”).

 

Reference is hereby made to the Deferred Issuance Stock Agreement dated
                           between Employee and Company (the “Deferred Issuance
Agreement”).

 

The Employee and the Company agree that the Deferred Issuance Agreement is
hereby amended and restated in its entirety to be in the form of the Amended
Master Deferred Issuance Stock Agreement (along with the Exhibits thereto, the
“Amended Master Agreement”) between the Employee and the Company that is in
effect on the date hereof.

 

The Employee and the Company further agree that the Company’s obligation to
issue the Deferred Shares as set forth in the Deferred Issuance Agreement shall
be deemed to be set forth in a Deferred Issuance Stock Award Letter issued
pursuant to the Amended Master Agreement; provided, that there shall be no
modification to the date of the award to the Employee under the Deferred
Issuance Agreement, the number of Deferred Shares to be issued to the Employee
under the Deferred Issuance Agreement and Issuance Date under the Deferred
Issuance Agreement.

 

IN WITNESS WHEREOF,  this Agreement is entered into by the Employee and by the
Company as of the date first above written.

 

 

 

LEVEL 3 COMMUNICATIONS, INC.

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

Name:

 

 

--------------------------------------------------------------------------------